NO. 07-06-0131-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               SEPTEMBER 14, 2006
                         ______________________________

                              MICHAEL LOU GARRETT,

                                                             Appellant

                                           v.

                              JACK M. BORDEN, et al.,

                                                     Appellees
                       _________________________________

             FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                    NO. 94,198-A; HON. HAL MINER, PRESIDING
                       _______________________________

                                    Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Michael Lou Garrett, an inmate, appeals from an order dismissing his pro se petition

filed against Jack M. Borden, James C. Rogers, Mark A. Gallegos, John W. Bennett,

Jeffrey D. Castillo, Tammy R. Williams, Ronald W. Clark, Jr., John Doe #1 (a/k/a Officer

Tollison), John Doe #2, John Doe #3, Jane Doe, J. Sells, Bobby W. Stubblefield, Richard

Phillips, Timothy Burge, Dennis Rhoten, Fred C. Early, Joe A. Grimes, Joe S. Nunn, Linda

Richey, Kelli Ward, Jamie L. Baker, and R. Cooper, all of whom allegedly were employees
or agents of the Department of Criminal Justice. His sole issue concerns whether the trial

court erred in concluding that his pleading failed to state a cause of action.1 We reverse.

       In its order of dismissal, the trial court determined that dismissal was warranted

because “Garrett’s pleadings fail[ed] to state a cause of action.” No other grounds for

dismissal were mentioned. Nor does the appellate record contain evidence of a motion

filed by any defendant that proposed grounds for dismissal.

       We note that in complaining about the defendants named in his petition, Garrett

described incidents where they (as guards or other employees of the Texas prison to which

he was assigned) 1) “slap[ped] [him] on the sides and back of his head and . . . kick[ed] him

on the back of his legs and thighs” and 2) “slammed [him] onto the concrete sidewalk” and

while holding him on the ground “punched [him] in his ribs, back and chest . . . [and]

pressed the left side of [his] head and upper jaw into the concrete . . . .” These assaults,

according to Garrett, were unprovoked and occurred in retaliation for his filing one or more

grievances against prison employees. Furthermore, they purportedly resulted in bruising

of his ribs, back, chest, “severe swelling and abrasion on his upper jaw,” severe pain,

headaches, dizziness, nausea and “unsteadiness.” The pain, headaches, and dizziness

continued for at least one month before he was taken to a doctor for treatment. These

allegations suffice to state a cause of action founded upon the unlawful use of excessive

force. See Luciano v. Galindo, 944 F.2d 261, 263 (5th Cir. 1991) (specifying the elements

of a claim involving the use of excessive force as 1) a significant injury 2) resulting from the

use of force, 3) which force was not only excessive but also clearly and objectively



       1
           Non e of the ap pellees fav ored this co urt with a brief resp onding to Garrett’s point of error.

                                                          2
unreasonable, and 4) the action constituted an unnecessary and wanton infliction of pain);

see also Hale v. Townley, 45 F.3d 914, 918 (5th Cir. 1995) (stating that bleeding and

swelling have been deemed significant injuries when intentionally inflicted in an unprovoked

and vindictive attack).

        We further note that Garrett alleged that he was also held in detention for three days

without receiving any food or water. Continuously being denied food and water “presents

a set of facts that may entitle [a prisoner] to relief.” Cooper v. Sheriff, Lubbock County, 929

F.2d 1078, 1083 (5th Cir. 1991). So, this allegation also states a cause of action.

        In sum, while some of Garrett’s other allegations may not state a cause of action,

we cannot say that he failed to state any cause of action in his live pleading. Because the

trial court held otherwise, it erred, and the error was harmful given that it resulted in the

dismissal of the suit.2

        Accordingly, the judgment is reversed and the cause remanded to the trial court.



                                                        Brian Quinn
                                                        Chief Justice




        2
         W e do not address whether the trial court had any other basis upon which to dismiss the cause.
None were mentioned by the trial court or any litigant. Nor do we suggest that Garrett should recover upon
his claims. Instead, we simply note that he asserted one or more legally recognized causes of action.

                                                    3